Exhibit 10.1

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”), effective as
of the 26th day of October, 2006, is by and between Amedisys, Inc., (“Amedisys”
or the “Company”), a Delaware corporation having its principal place of business
at 11100 Mead Road, Suite 300, Baton Rouge, Louisiana, 70816, and Alice Ann
Schwartz (“Executive”), an individual of the full age of majority and capacity.

RECITALS

WHEREAS, Amedisys owns, manages, and/or operates agencies and facilities for the
provision of home health nursing services, in-home hospice care services,
therapy staffing services and nurse practitioner medical services to patients
and customers (collectively, the “Business”); and

WHEREAS, Executive currently holds the position of Chief Information Officer of
the Company.

NOW THEREFORE, in consideration of the premises, as well as other mutual
promises and covenants contained in this Agreement, the parties hereto agree as
follows:

 

1. Incorporation of Recitals; Prior Agreements.

 

  1.1 Recitals. The above recitations are incorporated herein by this reference.

 

  1.2 Prior Agreements. This Agreement supercedes any prior employment agreement
entered into between the Company and Executive in its entirety.

 

2. Performance of Duties.

 

  2.1 Duties. Executive shall perform such duties as are usually performed by
the chief information officer of a publicly-traded company similar in size and
scope to the Company. Executive shall also perform such other reasonable
additional duties as may be prescribed from time to time by the Company’s Board
of Directors (the “Board”), the Company’s Chief Operating Officer and President
or the Company’s Chief Executive Officer, consistent with the expectation of the
Company and the Company’s operations and taking into account Executive’s
expertise and job responsibilities, including but not limited to adherence to
internal compliance policies, regulatory agency rules and regulations and
applicable Federal and State laws. Executive shall have the title of Chief
Information Officer and shall report directly to the Company’s Chief Operating
Officer and President (or his designee) and indirectly to the Company’s Chief
Executive Officer. Nothing herein shall prohibit or restrict the Company’s
Board, Chief Operating Officer and President or Chief Executive Officer from
changing the title and job responsibilities of Executive, in its or his
discretion, as may be



--------------------------------------------------------------------------------

necessitated by the ongoing conduct of the Company’s Business. Executive shall
carefully avoid all personal acts that might in any way, directly or indirectly,
harm the reputation of the Company.

 

  2.2 Devotion of Time. Executive agrees to actively and industriously devote
her time and attention to the business affairs of the Company to the extent
necessary to discharge the responsibilities assigned to her and to use her
reasonable best efforts to perform faithfully and efficiently such
responsibilities. During the term of this Agreement, Employee shall not render
services to or be employed by a party other than the Company unless authorized
to do so by the Company.

 

3. Term of Employment. This Agreement shall be effective as of the execution
hereof and shall continue for an indefinite period of time, subject to the
provisions of Section 5 hereto, it being expressly understood and agreed to by
the parties that the employment relationship between the Company and Executive
shall be “at will.”

 

4. Compensation.

 

  4.1 Base Salary. In consideration of Executive’s employment, Company shall pay
Executive an annual salary in the amount of Two Hundred Thousand Dollars
($200,000), which amount shall be payable in twenty-six (26) biweekly payments
according to the Company’s regular payroll distribution schedule, subject to
applicable withholding and other taxes. Executive is eligible to receive annual
salary adjustments in conformity with the Company’s policies. Should Executive
receive payments from an insurer while employed by the Company under the
provisions of any short term or long term disability plan provided by the
Company for its employees, the Company’s obligation to pay the salary of
Executive will be reduced by the amount of such payments.

 

  4.2 Bonus. Executive shall be eligible for a bonus in accordance with the
terms of the Company’s Corporate Incentive Plan (as such plan may be amended,
modified or terminated by the Board from time to time) in an amount up to fifty
percent (50%) of her annual base salary (the “Eligible Bonus Percentage”).
Bonuses are not guaranteed.

 

  4.3 Long-Term Equity-Based Incentive Compensation. Executive shall be eligible
to receive long-term equity-based incentive compensation in accordance with the
terms of the Company’s Corporate Incentive Plan (as such plan may be amended,
modified or terminated by the Board from time to time). All long-term
equity-based incentive compensation awarded pursuant to this Section 4.3, to the
extent they constitute securities, shall be “restricted securities” as that term
is defined under the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder (the “Act”). Executive hereby represents that
all long-term equity incentive awards pursuant to this Section 4.3 will be
acquired for investment purposes and not with a view to any resale,
redistributions except in accordance with the Act.

 

2



--------------------------------------------------------------------------------

  4.4 Professional Organization Membership Fees; Professional Certifications.
The Company will reimburse Executive for all out-of-pocket membership fees/dues
for professional organizations and annual maintenance fees for professional
certifications.

 

5. Termination of Employment. Executive’s employment may be terminated at any
time in accordance with, and subject to, the following terms and conditions:

 

  5.1 Termination by Company. The Company shall have the right to terminate
Executive’s employment, with or without cause, upon notice to Executive, at any
time and subject to the sole discretion of the Company.

 

  5.1.1 Termination of Employment for Cause. The Company may terminate
Executive’s employment if such termination is for “cause,” which shall
specifically include, but shall not be limited to the following occurrences:

 

  a. A material default or breach by Executive of any of the provisions of this
Agreement which breach is detrimental to the Company or the Business;

 

  b. Actions by Executive constituting fraud, abuse, criminal activity (other
than motor vehicle infractions) or embezzlement;

 

  c. Intentionally furnishing materially false, misleading, or ommissive
information to the Company’s Chief Executive Officer, Chief Operating Officer
and President, or Chief Financial Officer, or to the Board or any committee
thereof (specifically including the Company’s Audit Committee and/or Compliance
Committee);

 

  d. Actions constituting a breach of the confidentiality of the Business and/or
trade secrets of the Company;

 

  e. Violation of the restrictive covenants contained in this Agreement; and

 

  f. Willful failure to follow reasonable and lawful directives of the Company’s
Chief Executive Officer, Chief Operating Officer and President or the Board,
which are consistent with Executive’s job responsibilities and performance as
defined by the Board or Chief Executive Officer in its or his discretion.

 

  g. Death of executive, in which case employment shall automatically terminate
as of date of death.

 

  h. Disability of Executive; Executive shall be considered “disabled” if
(i) due to physical or mental illness or injury, Executive shall

 

3



--------------------------------------------------------------------------------

     have been absent from her duties hereunder on a full-time basis for at
least twelve (12) consecutive weeks or absent from her duties hereunder on a
part-time basis for periods aggregating twelve (12) weeks in any twelve
(12) month period and (ii) Executive is determined by a physician designated by
the Company to be incapacitated or disabled and a physician designated by
Executive concurs in such determination. In the event the two physicians are in
disagreement regarding Executive’s condition, they shall seek a third physician
designated by both physicians whose determination shall be binding for the
purposes of this Agreement. Executive hereby agrees to submit to medical
examinations as necessary to make such determinations.

 

  5.1.2 Effect of Termination of Employment for Cause. In the event that the
Company terminates the employment of Executive for cause, Executive shall cease
to be an employee of Company and shall cease to have any power or authority of
her position as of the effective date of the termination. In such event,
Executive shall forfeit any unearned salary or other compensation, and the
Company shall be relieved of any further obligation under this Agreement.
Further, Executive shall forfeit and shall not be entitled to any bonus
compensation, the payment date of which would occur after the date of
termination for cause. In such event, Executive shall also not be entitled to
receive Severance Compensation (as defined in Section 5.3, below).
Notwithstanding the foregoing, in the event that Executive is terminated for
cause, Executive shall nonetheless remain bound by the provisions of Sections 7
and 8 hereof and shall continue to abide by its restrictions for the duration
provided therein.

 

  5.1.3 Effect of Termination of Employment Without Cause or upon a Change In
Control.

 

  a. In the event that the Company terminates the employment of Executive
without cause or if Executive’s employment is terminated by the Company or by
the acquiring surviving entity upon a Change of Control (as defined below),
Executive shall cease to be an employee of Company and shall cease to have any
power or authority of her position as of the effective date of the termination.
In such event, the Company will discontinue compensation payments (as provided
in Section 4 herein) to Executive and shall be relieved of further obligation to
Executive under this Agreement, except for the obligation to provide Severance
Compensation to Executive pursuant to Section 5.3 below. Executive shall at all
times remain bound by the provisions of Sections 7 and 8 hereof and shall
continue to abide by its restrictions for the duration provided therein.

 

4



--------------------------------------------------------------------------------

  b. For purposes of this Agreement, a “Change in Control” is the acquisition by
any person, entity or “group” within the meaning of Section 13(d) or 14(d) of
the Securities Exchange Act of 1934 (the “Exchange Act”) of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of more
than fifty percent (50%) of either the then outstanding shares of the Company’s
common stock or the combined voting power of the Company’s then outstanding
voting securities entitled to vote generally in the election of directors;
provided however, purchase by underwriters in a firm commitment public offering
of the Company’s securities or any securities purchased for investment only by
professional investors shall not constitute a Change of Control.

 

  c. In the event that Executive’s employment is terminated by the acquiring
surviving entity upon a Change of Control, all unvested equity-based
compensation (for example, stock options, restricted stock, stock appreciation
rights, etc.) previously awarded to Executive under the terms of any employee
stock incentive plan adopted by the Company shall immediately vest and shall
automatically become exercisable or transferable, as the case may be.

 

  5.2. Termination of Employment by Executive. Executive may terminate her
employment with the Company upon ninety (90) days written notice to the Company.
Such notice shall set forth in sufficient detail the reasons underlying said
termination. In such event, Executive shall cease to be an employee of Company
and shall cease to have any power or authority of her position as of the
effective date of termination (i.e., ninety (90) days following submission of
notice) or such earlier time as the Company may elect in its sole discretion; at
which time the Company shall be relieved of further obligation to Executive,
including the payment of further compensation as outlined in Section 4 herein.
In the event that Executive terminates her employment with the Company, the
Company may but shall have no obligation to issue Severance Compensation to
Executive pursuant to Section 5.3 below. Notwithstanding the foregoing,
Executive agrees to remain bound by the provisions of Sections 7 and 8 hereof
upon voluntary termination of her employment, and shall continue to abide by its
restrictions for the duration provided therein.

 

  5.3 Severance Compensation. In the event that the Company is obligated to
(pursuant to Section 5.1 above) or agrees to (pursuant to Section 5.2 above)
provide Executive Severance Compensation, Executive hereby agrees that any such
agreement or obligation on the part of Company shall be conditioned upon and
subject to Executive’s execution of a Severance Agreement addendum to this
Agreement (hereinafter referred to as “Severance Agreement”), which shall
contain all terms and conditions governing Executive’s ongoing entitlement to

 

5



--------------------------------------------------------------------------------

     receipt thereof, specifically including but not limited to any restrictive
covenants contained therein. In such circumstances, Executive shall be entitled
to Severance Compensation in an amount equal to (i) Executive’s current monthly
salary times (ii) the number of full months that Executive has been employed by
the Company, up to a maximum of twelve (12) months, (hereinafter referred to as
“Severance Compensation”), payable in one lump sum no later than 10 business
days after the execution date of the Severance Agreement. Should, for any
reason, Executive refuse or fail to timely execute the Severance Agreement as
presented by the Company, Executive shall be deemed to have foregone the
entirety of Severance Compensation otherwise due or offered to her, and
Executive shall not be entitled to any further compensation from Company.

 

6. Representations by Executive. Executive hereby represents to the Company that
she is physically and mentally capable of performing her duties hereunder and
she has no knowledge of present or past physical or mental conditions that would
cause her not to be able to perform her duties hereunder. Executive further
represents to the Company that she has never been convicted of any criminal
offense (other than minor vehicle infractions) or found (either through
adjudication or settlement) civilly liable for any violation of any federal or
state health care fraud or abuse law. Executive further represents to the
Company that she has not been sanctioned, excluded, debarred, suspended, or
otherwise prohibited from participation in a federal health care program
pursuant to the provisions of 42 U.S.C. Section 1320a et seq. Executive further
represents that she is not bound by any agreement that prevents her entering
into this Agreement or restricts or limits her abilities to perform her duties
hereunder.

 

7. Confidentiality and Non-Disclosure of Information.

 

  7.1 Confidentiality. Executive shall not, during her employment with the
Company or at any time thereafter, divulge, disclose, communicate, furnish,
distribute, or make available or accessible to anyone, without the Company’s
prior written consent, any knowledge or information with respect to any
confidential or secret aspect or trade secret of the Company or its Business
which, if disclosed, may reasonably be expected to have a material adverse
effect on the Company or its Business (the “Confidential Information”).

 

  7.2 Ownership of Information. Executive recognizes that any and all
Confidential Information and copies or reproductions or portions thereof
relating to the Company’s operations and activities made or received by
Executive in the course of her employment are and shall be the exclusive
property of the Company, and Executive holds and uses same as trustee and a
fiduciary for the Company and, at all times, subject to the Company’s sole
control; and Executive will deliver same to the Company at the termination of
her employment, or earlier if so requested by the Company in writing, without
retaining copies thereof in any form. All patient and client files and records
are the property of the Company, and Executive, upon the termination of her
employment, shall not remove from the offices of the Company any patient or
client files or records for any reason. All of

 

6



--------------------------------------------------------------------------------

     such Confidential Information, and/or any portion(s) thereof, which if lost
or used by Executive outside the scope of her employment, could cause
irreparable and continuing injury to the Company and its Business for which
there may not be an adequate remedy at law, and for which the Company is
entitled to secure the relief afforded in Section 9, in addition to any other
right or remedy available under law, equity, or this Agreement. Accordingly,
Executive acknowledges that compliance with the provisions of this Section 7 is
necessary to protect the goodwill and other proprietary interests of the Company
and is a material condition of employment.

 

8. Restrictive Covenants.

 

  8.1 Non-Solicitation/Non-Tamper Covenants. As an inducement to cause the
Company to enter into this Agreement, and for all consideration contained herein
and afforded hereby, Executive covenants and agrees that during her employment
and for a period of twenty-four (24) months after she ceases to be employed by
the Company, regardless of the manner or cause of termination:

 

  8.1.1 Solicitation of Business. She will not initiate any contact with, call
upon, solicit business from, sell or render services to any Client (as defined
below), referral source, or patient of the Company or any affiliate of the
Company within the area in which such entities conduct or actively solicit
business, a descriptive list of which is included in Schedule A, which is
attached hereto and expressly incorporated herein (hereinafter referred to as
“Restricted Areas”), for or on behalf of himself or any business, firm,
proprietorship, corporation, partnership, company, association, entity, or
venture engaged in the Business (hereinafter referred to as a “Competing
Business”), and Executive shall not directly or indirectly aid, assist, or
consult with any other person, firm, or organization to do any of the aforesaid
acts. For purposes of this Agreement, a “Client(s)” is any individual or entity
with which the Company has engaged in business or proposed business dealings.

 

  8.1.2 Solicitation of Employees. She will not directly or indirectly, as
principal, agent, owner, partner, stockholder, member, officer, director,
employee, independent contractor, representative, or consultant of any Competing
Business, or in any individual or representative capacity hire or solicit,
directly or indirectly, or cause (an)other(s) to hire or solicit, directly or
indirectly, the employment of any officer, agent, employee (inclusive of nurses,
sales persons, office staff, or corporate personnel) of the Company or any
affiliate of the Company, for the purpose of causing said individual(s) to
terminate employment with the Company or any affiliate of the Company and be
employed by such Competing Business.

 

  8.1.3 The parties acknowledge that the Business is rapidly expanding, and it
is the parties’ intent that Executive’s responsibilities extend to the entirety
of

 

7



--------------------------------------------------------------------------------

     the service area in which the Company conducts business; and in order to
prevent ongoing, repetitious amendments to this agreement solely for the purpose
of updating the Restricted Areas, the parties agree that the Restricted Areas,
inclusive of Schedule A shall be self-amending to include all parishes, counties
and States in which the Company conducts business or actively solicits business
at any time during Executive’s employment with the Company, and in no event
shall such Restricted Area be less than that contained in Schedule A. In the
event Company’s service area extends into parishes, counties and/or States
beyond those specifically denominated in Schedule A, the parties intend and
agree that Executive’s continued employment thereafter shall serve as the
parties’ constructive acceptance of an amendment to the Restricted Areas, to
include such parishes, counties and/or states.

 

  8.2 Employment Covenant. As an inducement to cause the Company to enter into
this Agreement, and for other consideration contained herein, Executive
covenants and agrees that during her employment, and for a period of twenty-four
(24) months after she ceases to be employed by the Company, regardless of the
manner or cause of termination: She will not accept, engage, or commence
employment with, or consult, contract, or otherwise provide services to any
Competing Business within the Restricted Areas. Executive acknowledges,
represents, and agrees that such restriction does not nor will not preclude him
from earning a livelihood.

 

  8.3 Material Violation. A proven material violation of this Section 8 shall
constitute a material and substantial breach of this Agreement and shall result
in the imposition of the Company’s remedies contained in Section 9 herein.

 

  8.4 Covenants. It is understood by and between the parties that the covenants
set forth in Sections 7 and 8 are essential elements of this Agreement, and
that, but for the Agreement of Executive to comply with such covenants, the
Company would not have entered into this Agreement. Such covenants by Executive
shall be construed as agreements independent of any other provision of this
Agreement and the existence of any claim or cause of action Executive may have
against the Company, whether predicated on this Agreement or otherwise, shall
not constitute a defense to the enforcement by the Company of these covenants.

 

  8.5 Executive Default and Deferred Compensation. In the event that Executive
breaches any of the covenants set forth in Sections 7 and 8, in addition to any
other remedy of which the Company may be entitled to avail itself, Executive
shall return to the Company any Severance Compensation already paid to Executive
at the time of said breach, and all of Executive’s rights to receive any portion
of her Severance Compensation not already paid to him shall immediately
terminate. The right to receive unpaid Severance Compensation will not be
reinstated notwithstanding any cessation by Executive of any breach by him of
the covenants in Sections 7 and 8.

 

8



--------------------------------------------------------------------------------

9. Remedies. Executive hereby acknowledges, covenants, and agrees that in the
event of a material default or breach under this Agreement, in addition to any
other remedy set forth herein:

 

  9.1 Scope of Remedies. Executive acknowledges that the Company may suffer
irreparable and continuing damages as a result of such breach and that its
remedy at law will be inadequate. Executive agrees that in the event of a
violation or a breach of this Agreement, in addition to any other remedies
available to it, the Company shall be entitled to an injunction restraining any
such default or any other appropriate decree of specific performance, without
the requirement to prove actual damages or to post any bond or other security,
and the Company shall also be entitled to any other equitable relief the court
deems proper.

 

  9.2 Non-Exclusivity of Remedies. Any and all of the Company’s remedies
described in this Agreement shall not be exclusive, both as among themselves and
as applied with other modes of legal redress, and shall be in addition to any
and all other remedies which the Company may have at law, contract, or in
equity, including, but not limited to, the right to monetary damages.

 

10. Additional Benefits.

 

  10.1 Paid Time Off. Executive shall be entitled to paid time off based upon
years of service in accordance with the Company’s paid time off policy for
executive officers. In addition, Executive shall be entitled to paid time off
for Company holidays, as established by the Company’s Board.

 

  10.2 Reimbursement of Expenses. Executive is entitled to incur reasonable
travel and other expenses in connection with the Business and the performance of
her duties under this Agreement. The Company shall reimburse Executive for all
reasonably incurred business expenses upon compliance by Executive with the
Company’s policy therefor. All reimbursable travel and business expenses shall
be in accordance with Company policy.

 

  10.3 Participation in Employee Benefit Plans. Until the termination of her
employment in accordance with Section 5 herein, to the extent that Executive
meets the eligibility requirements entitling Executive to participate
thereunder, Executive shall be entitled to participate in any life insurance
plan, long-and short-term disability plan, incentive compensation plan, and
group hospitalization, health or dental care plan, as may be adopted or amended
by the Company from time to time, subject to the Company’s right to modify or
terminate any such plan.

 

  10.4 Participation in Deferred Compensation Plan. Until the termination of her
employment in accordance with Section 5 herein, Executive shall be eligible for
participation in the Company’s deferred compensation plan.

 

9



--------------------------------------------------------------------------------

  10.5 Participation in Amedisys, Inc. 401(k) Plan and Employee Stock Purchase
Plan. Until the termination of her employment in accordance with Section 5
herein, Executive shall be eligible for participation in the Company’s 401(k)
Plan and Employee Stock Purchase Plan, subject to the Company’s right to modify
or terminate any such plan.

 

  10.6 Directors’ and Officers’ Insurance; Indemnity. Executive shall be named
as a covered participant under the Company’s directors’ and officers’ liability
insurance policy, and the Company will not reduce such coverage except as part
of a reduction applicable to all officers of the Company. Further, Executive
shall also be covered under the Company’s indemnification arrangements for its
officers.

 

11. Severability/Savings Clause. The invalidity of any one or more of the words,
phrases, sentences, clauses, sections, subdivisions, or subparagraphs contained
in this Agreement shall not affect the enforceability of the remaining portions
of this Agreement or any part thereof, all of which are inserted conditionally
on their being legally valid. If any court of competent and proper jurisdiction
finds that this Agreement is overly broad or otherwise unenforceable, for any
reason whatsoever, then it is hereby agreed that this Agreement shall be reduced
and/or amended so as to render it enforceable to the fullest extent allowable
under the applicable law, and that any court of competent jurisdiction shall
have the power to alter the scope of any provision herein in order that said
provision would be made legal and enforceable upon the effectiveness of said
alteration.

 

12. Successors/Assigns

 

  12.1 Successors. This Agreement shall be binding upon all the parties hereto
and their successors and assigns. For purposes of this Agreement, the term
“successor” of Company shall include any person or entity that, whether directly
or indirectly, and/or whether by purchase, merger, consolidation, operation of
law, assignment, or otherwise acquires or controls (with or without the consent
of the Company’s stockholders): (i) all or substantially all of the assets of
Company or (ii) more than fifty percent (50%) of the total voting capital stock
of the Company, and was not affiliated with or in common control of Company as
of the date of this Agreement.

 

  12.2 Assignment. This Agreement shall be non-assignable by Executive without
the written consent of the Company, it being understood that the obligations and
performance of this Agreement by Executive are entirely and wholly personal in
nature.

 

13. Miscellaneous Provisions.

 

  13.1 Amendment. No amendment, waiver, or modification of this Agreement or any
provisions of this Agreement shall be valid unless in writing and duly executed
by both parties. However, Executive agrees that, as set forth in Section 8.1.3,

 

10



--------------------------------------------------------------------------------

Schedule A to this Agreement shall be self-amending to include all parishes,
counties and states in which the Company or any of its affiliates conduct or
actively solicit business at any time during Executive’s employment hereunder.

 

  13.2 Binding Agreement. This Agreement shall be binding and inure to the
benefit of the parties and their respective heirs, legal representatives, and
permitted successors and assigns.

 

  13.3 Waiver. Any waiver by any party of any breach of any provision of this
Agreement shall not be considered as or constitute a continuing waiver or waiver
of any other breach of any provision of this Agreement.

 

  13.4 Captions. Captions contained in this Agreement are inserted only as a
matter of convenience or for reference and in no way define, limit, extend, or
describe the scope of this Agreement or the intent of any provisions of this
Agreement.

 

  13.5 Interpretation. No inference or interpretation of the provisions of this
Agreement shall be made based on the authorship of this document by any
particular party.

 

  13.6 Attorneys’ Fees. In the event of any litigation arising out of this
Agreement, the prevailing party shall be entitled to recover from the other
party its attorneys’ fees and costs, including those attorneys’ fees and costs
incurred on appeal.

 

  13.7 Prior Agreements. This Agreement supersedes and replaces all prior
Agreements between the parties hereto (written or oral) dealing with the subject
matter hereof.

 

  13.8 Governing Law and Forum. This Agreement shall be governed by, and
interpreted in accordance with, the laws of the State of Louisiana. The parties
stipulate and agree that venue and jurisdiction for any controversies, disputes,
or legal proceedings involving or arising out of this Agreement shall be proper
in the Nineteenth Judicial District Court in the Parish of East Baton Rouge,
State of Louisiana.

 

  13.9 Execution. It is the intention of the parties hereto that this Agreement
will not be valid and binding upon the parties hereto until such time as this
Agreement is executed by both parties in accordance herewith.

 

  13.10 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be considered an original, but all of which
shall together constitute one and the same instrument. For purposes hereof,
facsimile copies hereof and facsimile signatures hereof shall be authorized and
deemed effective.

 

14. Disputes. In the event that either party to this Agreement has any claim,
right or cause of action against the other party to this Agreement, which the
parties are unable to settle by agreement between themselves, such claim, right
or cause of action, to the extent that the

 

11



--------------------------------------------------------------------------------

   relief sought by such party is for monetary damages or awards, will be
determined by arbitration in accordance with the provisions of this Section 14.

 

  14.1 The party requesting arbitration will serve upon the other a demand
therefor, in writing, specifying the matter to be submitted to arbitration, and
nominating a competent disinterested person to act as an arbitrator. Within
fifteen (15) days after receipt of such written demand and nomination, the other
party will, in writing, nominate a competent disinterested person, and the two
arbitrators so designated will, within fifteen (15) days thereafter, select a
third arbitrator. The three arbitrators will give immediate written notice of
such selection to the parties and will fix in said notice a time and place of
the meeting of the arbitrators which will be in Baton Rouge, Louisiana, where
all proceedings will be conducted, and will be held as soon as conveniently
possible (but in no event later than forty-five (45) days after the appointment
of the third arbitrator), at which time and place the parties to the controversy
will appear and be heard with respect to the right, claim or cause of action. In
case the notified party or parties will fail to make a selection upon notice
within the time period specified, the party asserting such claim will appoint an
arbitrator on behalf of the notified party. In the event that the first two
arbitrators selected will fail to agree upon a third arbitrator within fifteen
(15) days after their selection, then such arbitrator may, upon application made
by either of the parties to the controversy, be appointed by any judge of the
United States District Court for the Middle District of Louisiana.

 

  14.2. Each party will present such testimony, examinations and investigations
in accordance with such procedures and regulations as may be determined by the
arbitrators and will also recommend to the arbitrators a monetary award to be
adopted by the arbitrators as the complete disposition of such claim, right or
cause of action. After hearing the parties in regard to the matter in dispute,
the arbitrators will make their determination with respect to such claim, right
or cause of action, within thirty (30) days of the completion of the
examination, by majority decision signed in writing (together with a brief
written statement of the reasons for adopting such recommendation), and will
deliver such written determination to each of the parties. The decision of said
arbitrators, absent fraud, duress or manifest error, will be final and binding
upon the parties to such controversy and may be enforced in any court of
competent jurisdiction. The arbitrators may consult with and engage
disinterested third parties to advise the arbitrators. The arbitrators shall not
award any punitive damages. If any of the arbitrators selected hereunder should
die, resign or be unable to perform his or her duties hereunder, the remaining
arbitrators or any judge of the United States District Court for the Middle
District of Louisiana shall select a replacement arbitrator. The procedure set
forth in this Section 14 for selecting the arbitrators shall be followed from
time to time as necessary. As to any claim, controversy, dispute or disagreement
that under the terms hereof is made subject to arbitration, no lawsuit based on
such matters shall be instituted by any of the parties, other than to compel
arbitration proceedings or enforce the award of a majority of the arbitrators.
All privileges under Louisiana and federal law, including attorney-client

 

12



--------------------------------------------------------------------------------

and work-product privileges, shall be preserved and protected to the same extent
that such privileges would be protected in a federal court proceeding applying
Louisiana law.

 

  14.3 The Company shall be responsible for advancing the cost of the
arbitrators as well as the other costs of the arbitration. Each party will pay
the fees and expenses of its own counsel.

 

  14.4 Notwithstanding any other provisions of this Section 14, in the event
that a party against whom any claim, right or cause of action is asserted
commences, or has commenced against it, bankruptcy, insolvency or similar
proceedings, the party or parties asserting such claim, right or cause of action
will have no obligations under this Section 14 and may assert such claim, right
or cause of action in the manner and forum it deems appropriate, subject to
applicable laws. No determination or decision by the arbitrators pursuant to
this Section 14 will limit or restrict the ability of any party hereto to obtain
or seek in any appropriate forum, any relief or remedy that is not a monetary
award or money damages.

 

  14.5 Any court proceedings relating to this Agreement shall be filed
exclusively in the federal and state courts domiciled in Baton Rouge, Louisiana,
and the parties hereto consent to the venue and jurisdiction of such courts.

[Signature page follows]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have signed and executed this Agreement as of
the day and year first written hereinabove.

 

AMEDISYS, INC. By:  

 

  William F. Borne   Chief Executive Officer EXECUTIVE

 

Alice Ann Schwartz

 

14



--------------------------------------------------------------------------------

SCHEDULE A

RESTRICTED AREA

Intentionally Omitted



--------------------------------------------------------------------------------

SEVERANCE AGREEMENT ADDENDUM

THIS SEVERANCE AGREEMENT (this “Agreement”) entered into as of the      day of
                    , 200        , (“Effective Date”) by and between Amedisys,
Inc., a corporation organized under the laws of the State of Delaware,
(“Company”) and Alice Ann Schwartz (“Employee”), a person of the full age of
majority.

 

1. Severance of Relationship. Effective as of the date first written above,
Employee shall no longer be employed by Company or any of its affiliates
(“Termination”).

 

2. Severance Compensation. In consideration of the obligations contained herein,
Company shall pay Employee severance compensation in an aggregate amount
equivalent to (i) Employee’s current monthly salary times (ii) the number of
full months that Employee has been employed by the Company, up to a maximum of
twelve (12) months (hereinafter referred to as “Severance Compensation”),
payable in one lump sum no later than 10 business days after the Effective Date
of this Agreement. Employee acknowledges that all Severance Compensation paid
pursuant this Agreement will be subject to all applicable federal and state tax
withholdings and deductions.

 

3. Obligations of Employee

 

  a. Employee agrees to return, upon termination, all property of Company in
Employee’s possession, including but not limited to, keys to any Company
building or office, pager, cell phone, computer equipment, books, manuals,
office equipment and office supplies.

 

  b. Employee shall not divulge, furnish or make accessible to anyone, without
Company’s prior written consent, any knowledge or information with respect to
any confidential or secret aspect of Amedisys’ business or the business of any
Amedisys affiliate or subsidiary, which, if disclosed, may reasonably be
expected to have a material adverse effect on Company’s business (“Confidential
Information”). Employee recognizes that all Confidential Information and copies
or reproductions thereof, relating to Company’s operations and activities, or
the operations and activities of any Company affiliate, made or received by
Employee in the course of his/her employment are the exclusive property of
Company and/or its affiliates, as the case may be. All of such Confidential
Information, which if misappropriated or used by Employee to the detriment of
Company, could cause irreparable and continuing injury to Company’s business for
which there may not be an adequate remedy at law. Employee acknowledges that
compliance with the provisions of this Section is necessary to protect the
goodwill and other proprietary interests of Company and its affiliates and is a
material condition of this Agreement.

 

  c. Employee agrees not to disclose, either directly or indirectly, any
information regarding the existence or substance of this Agreement to any person
or party, except to an attorney or accountant retained by Employee, or under
direction of subpoena or court order.



--------------------------------------------------------------------------------

  d. In consideration of the Severance Compensation obligation of Amedisys
herein, Employee covenants and agrees that, for a period of twenty-four
(24) months from the Effective Date of this Addendum, she will continue to abide
by the Restrictive Covenants contained in Section 8 of Executive’s Employment
Agreement, which are expressly incorporated herewith and made a part of this
Addendum.

 

  e. Employee shall not speak negatively regarding Company or any affiliate
thereof, or otherwise cause destruction to the good will or going concern of
Company’s business, or the business of any Company affiliate.

 

  f. Employee agrees to forever hold Company and/or any Company affiliate and/or
subsidiary harmless for, from, and against any claim(s), liability(s),
damage(s), or cause(s) of action Employee may have against such entities,
arising out of Employee’s employment with and separation of employment from
Company and/or any Company affiliate, including but not limited to, any action
for wrongful termination, any action for breach of contract, any action under
the Fair Labor Standards Act (FLSA), Older Worker Benefit Protection Act, Title
VII of the Civil Rights Act of 1964, as amended, the Age Discrimination in
Employment Act (ADEA), the Older Workers Benefit Protection Act (OWPBA), the
Worker Adjustment and Retraining Notification Act (WARN), or any action under
any other federal or state law pertaining to any form of discrimination.

 

4. Remedies

 

  a. It is understood by and between the parties that the foregoing covenants
contained in Section 3 are essential elements of this Agreement, and that but
for the Agreement of Employee to comply with such covenants, Company would not
have entered into this Agreement. Such covenants by Employee shall be construed
as agreements independent of any other provision of this Agreement and the
existence of any claim or cause of action Employee may have against Company
whether predicated on this Agreement or otherwise, shall not constitute a
defense to the enforcement by Company of these covenants.

 

  b. If Employee breaches any requirement of Section 3 hereinabove, in addition
to any other remedy to which the Company may be entitled, all of Employee’s
rights to receive any portion of the severance compensation not already paid to
Employee shall terminate, and Employee shall be deemed to have so waived such
rights. The right to receive unpaid severance compensation will not be
reinstated notwithstanding any cessation by Employee of her breach of Section 3.



--------------------------------------------------------------------------------

  c. Employee hereby acknowledges, covenants and agrees that in the event of a
material default or breach by Employee under this Agreement:

 

  i. Company may suffer irreparable and continuing damages as a result of such
breach and its remedy at law will be inadequate. Employee agrees that in the
event of a violation or breach of this Agreement, in addition to any other
remedies available to it, Company shall be entitled to an injunction restraining
any such default or any other appropriate decree of specific performance, with
the requirement to prove actual damages or to post any bond or any other
security being waived, and to any other equitable relief the court deems proper;
and

 

  ii. Employee shall be obligated to pay all costs incurred by Company in the
enforcement of this Agreement, including but not limited to attorneys’ fees and
court costs.

 

  iii. Any and all of Amedisys’ remedies described in this Agreement shall not
be exclusive and shall be in addition to any other remedies which Amedisys may
have at law or in equity including, but not limited to, the right to monetary
damages.

 

5. Miscellaneous

 

  a. Time to Consider Agreement/Right to Revoke Acceptance

 

  i. Employee represents and certifies that he/she has carefully read and fully
understands all of the provisions and effects of the Agreement. Employee
represents that he/she has been advised by Company to seek legal advice of
counsel regarding the Agreement prior to executing same and that he/she has been
afforded a reasonable time, not less than twenty-one (21) days, in which to seek
this advice. Employee further represents that he/she is voluntarily entering
into the Agreement and that neither Company nor any affiliate thereof, nor any
of their respective agents, representatives, or attorneys have made any
representations other than those set forth herein.

 

  ii. Employee understands that for a period of seven (7) days after execution
of the Agreement, Employee will retain the right to revoke the Agreement.
Employee further understands that the Agreement shall not become effective or
enforceable until the seven (7) day revocation period has expired.

 

  iii. The Agreement does not attempt to waive any claims that may arise after
its date of execution. The Agreement is intended to be construed as broadly as
possible and is intended to cover Employee’s entire period of employment by
Company and any of Company’s owners, managers, predecessors, successors, or
their respective affiliates.



--------------------------------------------------------------------------------

  b. Amendment. No amendment, waiver or modification of this Agreement or any
provisions of this Agreement shall be valid unless in writing and duly executed
by both parties.

 

  c. Successors. This Agreement shall be binding upon the parties hereto and
their successors and assigns. For purposes of this Agreement, the term
“successor” of Company shall include any person or entity, whether direct or
indirect, whether by purchase, merger, consolidation, operation of law,
assignment, or otherwise acquires or controls: (i) all or substantially all of
the assets of Company, or (ii) more than fifty percent (50%) of the total voting
capital stock, and was not affiliated with or in common control of Amedisys as
of the date of this Agreement.

 

  d. Assignment. This Agreement shall be non-assignable by Employee without the
written consent of Company, it being understood that the obligations and
performance of this Agreement by Executive are personal in nature.

 

  e. Waiver. Any waiver by any party of any breach of any provision of this
Agreement shall not be considered as or constitute a continuing waiver or waiver
of any other breach of any provision of this Agreement.

 

  f. Severability. The invalidity of any one or more of the words, phrases,
sentences, clauses, sections, subdivisions, or subparagraphs contained in this
Agreement shall not affect the enforceability of the remaining portions of this
Agreement or any part thereof, all of which are inserted conditionally on their
being legally valid. If any court of proper jurisdiction finds that this
agreement is overly broad or unenforceable for any reason whatsoever, then it is
hereby agreed that this Agreement will be reduced or amended to be enforceable
to the extent allowable under applicable law, and that any court of competent
jurisdiction shall have the power to alter the scope of any provision herein in
order that said provision would be made legal and enforceable upon the
effectiveness of said alteration.

 

  g. Interpretation. Should any provision of this Agreement require judicial
interpretation, the parties hereto agree that the court interpreting or
construing the same shall not apply a presumption that the terms hereof shall be
more strictly construed against one party by reason of the rule of construction
that a document is to be construed more strictly against the party which itself
or through its agent prepared the same.

 

  h. Captions. Captions contained in this Agreement are inserted only as a
matter of convenience or for reference and in no way define, limit, extend, or
describe the scope of this Agreement or the intent of any provisions of this
Agreement.



--------------------------------------------------------------------------------

  i. Prior Agreements. Except as may otherwise be provided in Section 8 and
Section 9(c) of the Employment Agreement between Amedisys and Executive, this
Agreement supersedes and replaces all prior agreements between the parties
hereto dealing with the subject matter hereof.

 

  j. Governing Law. This Agreement shall be governed by the laws of the State of
Louisiana, without regard to the conflicts of laws provisions thereof.

 

  k. Execution. It is the intention of the parties hereto that this Agreement
will not be valid and binding upon the parties hereto until such time as this
Agreement is executed by both parties in accordance herewith.

 

  l. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be considered an original, but all of which shall together
constitute one and the same instrument. For purposes hereof, facsimile copies
hereof and facsimile signatures hereof shall be authorized and deemed effective.

IN WITNESS WHEREOF, the parties have executed this Severance Agreement as of the
day and year first written hereinabove.

 

AMEDISYS INC. By:  

 

  William F. Borne,   Chief Executive Officer EMPLOYEE:

 

Alice Ann Schwartz